In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00059-CR
        ______________________________


           A. B. SHELTON, JR., Appellant

                          V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 7th Judicial District Court
                Smith County, Texas
           Trial Court No. 007-1644-09




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                      MEMORANDUM OPINION

        A. B. Shelton, Jr., appeals from his conviction on his open plea of guilty to felony DWI.1

TEX. PENAL CODE ANN. § 49.04 (Vernon 2003). Shelton pled “true” to three enhancement

paragraphs in the indictment and was sentenced as a habitual offender to fifty years’

imprisonment. He was represented by different appointed counsel at trial and on appeal.

        Shelton’s attorney on appeal has filed a brief which discusses the record and reviews the

proceedings in detail.       Counsel has thus provided a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be advanced. This meets the

requirements of Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503

(Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

        Counsel mailed a copy of the brief to Shelton on June 18, 2010, informing Shelton of his

right to file a pro se response and of his right to review the record. Counsel has also filed a motion

with this Court seeking to withdraw as counsel in this appeal. Shelton filed his response on

July 22, 2010.

        We have determined that this appeal is wholly frivolous.                    We have independently

reviewed the clerk’s record and the reporter’s record, and we agree that no arguable issues support

an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).



1
Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (Vernon 2005).


                                                       2
         In a frivolous appeal situation, we are to determine whether the appeal is without merit and

is frivolous, and if so, the appeal must be dismissed or affirmed. See Anders, 386 U.S. 738.

         We affirm the judgment of the trial court.2




                                                        Jack Carter
                                                        Justice

Date Submitted:             August 12, 2010
Date Decided:               August 13, 2010

Do Not Publish




2
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of Shelton in this case. No substitute counsel will be appointed. Should
Shelton wish to seek further review of this case by the Texas Court of Criminal Appeals, Shelton must either retain an
attorney to file a petition for discretionary review or Shelton must file a pro se petition for discretionary review. Any
petition for discretionary review must be filed within thirty days from the date of either this opinion or the last timely
motion for rehearing that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary
review must be filed with this Court, after which it will be forwarded to the Texas Court of Criminal Appeals along
with the rest of the filings in this case. See TEX. R. APP. P. 68.3. Any petition for discretionary review should
comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                            3